    4:94-cr-03033-RGK Doc # 277 Filed: 06/02/20 Page 1 of 1 - Page ID # 174



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                           4:94CR3033

       vs.
                                                           ORDER
JAMES FRANKLIN ROUNSAVALL,

                   Defendant.


     In light of Chief Judge Gerrard’s opinion in United States v. Jenkins,
4:15CR3079, Filing no. 88, I find that Mr. Rounsavall has exhausted his
administrative remedies. Therefore,

       IT IS ORDERED that the United States Probation Office for the District of
Nebraska shall as soon as reasonably possible obtain Mr. Rounsavall’s medical
records from the Bureau of Prisons, file those medical records as sealed documents
in this case, and provide copies to counsel for the government and counsel for the
defendant. The Probation Officer shall also file as a restricted document his
recommendations or evaluation after reviewing Mr. Rounsavall’s medical records
including but not limited to the inmate’s proposed release address and other
necessary information. The court will then consider Mr. Rounsavall’s motion for
compassionate release and will give the parties the opportunity to submit briefing.
The Clerk’s office shall provide a copy of this order to Supervising United States
Probation Officer Aaron Kurtenbach.

      Dated this 2nd day of June, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
